- Provided by MZ Technologies Table of Contents Exhibit 1.1 BY-LAWS OF NET SERVIÇOS DE COMUNICAÇÃO S.A. SEPTEMBER 30, 2009. NET SERVIÇOS DE COMUNICAÇÃO S.A. Corporate Taxpayers ID (CNPJ) 00.108.786/0001-65 Corporate Registry ID (NIRE) 35.300.177.240 BY-LAWS CHAPTER I  NAME, HEADQUARTERS, PURPOSE AND DURATION Art. 1.  NET SERVIÇOS DE COMUNICAÇÃO S.A. is a joint-stock company ruled by these Bylaws and applicable legislation. Art. 2  The Company has its jurisdiction in the city of São Paulo, State of São Paulo, and may, by resolution of the Board of Directors, transfer the address of the Companys headquarters, and by resolution of the Board of Executive Officers, open, maintain and close branches, offices, warehouses and representation agencies in any part of the Brazilian territory or abroad. Art. 3  The purpose of the Company is to hold direct or indirect interests in other companies that do business (a) in the local distribution of pay TV signals, as well as in the access provision to its subscribers to value-added services, (b) in the provision of other telecommunications services, (c) in any other means of signal distribution of any kind, through its local network, and (d) in the production of its own local channels, as well as the direct operation in these activities. The Company also has as purpose the provision of all services, to its subsidiaries, inserted in the corporate, administrative, financial and consulting support context. The Company shall also participate in other companies which have the same activities, as well as those accessories to these ones, such as import, export and representation. Art. 4  The Companys duration is indeterminate. CHAPTER II  CAPITAL STOCK AND SHARES Art. 5  The Companys Capital Stock is R$5,612,242,940.97 (five billion, six hundred twelve million, two hundred forty-two thousand, nine hundred forty reais and ninety-seven centavos), divided into 114,459,685 (one hundred fourteen million, four hundred fifty-nine thousand, six hundred eighty-five) common shares and 228,503,916 (two hundred twenty-eight million, five hundred and three thousand, nine hundred sixteen) preferred shares, all non-par registered book-entry shares. The Capital Stock shall be increased by up to R$6,500,000,000.00 ( six billion, five hundred million reais) , regardless of statutory amendment, as provided for by the Article 168 of the Law 6,404/76, by resolution of the Board of Directors, which shall determine the issuance conditions, under the terms of the paragraph 1 of the Article 170 of the Law 6,404/76. Paragraph 1 – Preferred shares shall be entitled to vote exclusively in the following matters: (a) transformation, takeover, merger or spin-off of the Company; (b) evaluation of assets destined for the Company’s capital increase subscription; (c) selection of a specialized company to determine the economic value of the Company’s shares, under the terms of the Article 9 (iv) of these Bylaws; and (d) amendment or revocation of provisions of these Bylaws which result in the non-compliance, by the Company, with the requirements provided for by the Section IV, item 4.1 of the Differentiated Corporate Governance Practices Rules - Level 2 (hereinafter referred to as “Level 2 Rules”), issued by the São Paulo Stock Exchange (“BOVESPA”). Paragraph 2 – Preferred shares shall also be entitled to vote with respect to the approval of agreements between the Company and its controlling shareholder, directly or by means of third parties, as well as other companies in which the controlling shareholder has an interest, whenever, in future, by legal or statutory provision, the approval of such agreements is resolved at a General Meeting. Paragraph 3 – Preferred shares are entitled to: (i) receipt of cash dividends 10% (ten percent) higher than those paid to common shares; (ii) priority in the reimbursement in the event of the Company’s liquidation, without premium, for the shareholders’ equity; and (iii) equal treatment to that one given to shareholders who exercise the effective power to conduct the business and guide the operation of the Company’s bodies, directly or indirectly, in fact or by law (“Control Power”), in the event of disposal of this Control Power, under the terms of the Article 27, caput, of these Bylaws. Paragraph 4 – As the preferred share do not have a fixed or mandatory dividend, they shall not be acquire the voting right exercise whether the Company fails to pay dividends, and the provisions in the paragraph 1 of the Article 111 of the Law 6,404/76 shall not be applicable. Paragraph 5 – Preferred shares shall participate in equal conditions to the common shares in the bonus distribution and shall represent up to 2/3 (two thirds) of the total shares issued by the Company. The proportion previously existing amongst common and preferred shares shall be changed in their issuance. Paragraph 6 – The issuance of shares or debentures convertible into shares or subscription bonus, placement of which is made by means of sale in stock exchange or public subscription or exchange for shares in control acquisition public offering, by operation of law, shall exclude the preemptive right in the subscription or reduce the minimum legal term. Paragraph 7 – The Company shall, by resolution of the General Meeting, grant a stock option in favor of the managers and employees or to individuals who provide services to companies under its control. Paragraph 8 – Shares issued by the Company shall be maintained in deposit accounts, on behalf of their holders, in institutions accredited by the Brazilian Securities and Exchange Commission (Comissão de Valores Mobiliários - CVM), as book-entry shares, without issue of certificates, and the Board of Directors shall determine the period in which shareholders present outstanding share certificates for cancellation and corresponding conversion into book-entry shares. The Company or the depositary institution shall charge shareholders for the cost of certificate issuance services or share ownership transfer, in compliance with legal and regulation limits, as provided for by the Articles 34 and 35 of the Law 6,404/76 and their respective paragraphs. 2 CHAPTER III – GENERAL MEETING Art. 6 – The General Meeting has powers to decide about all matters relating to the Company’s purpose and take the resolutions deemed appropriate to its defense and development, which shall be summoned at least 15 (fifteen) days in advance. Art. 7 – The General Meeting shall be convened and chaired by the Chairman of the Board of Directors and, in his absence or impediment, by another member of the Board of Directors or, in the absence of these members, by any of the Company’s executive officers attending the meeting. Sole Paragraph – The Chairman of the Meeting shall appoint one or more secretaries. Art. 8 – The Annual General Meeting shall be held within the first four months following the end of the fiscal year, and it shall be incumbent upon the matters of its authority, provided for by the law. Art. 9 – The Extraordinary General Meeting shall be held whenever the interests of the Company require a decision by the shareholders and in the cases provided for by the law and by these Bylaws, and the General Meeting shall resolve on the following matters: (i) rendering of surety, aval guarantee or other guarantee in favor of third parties which do not take part in the Company’s group of controlled and associated companies (understood as associated companies only those in which the Company and its controlled companies participate in the capital stock with more than 10% (ten percent), excluding those taking part in the Company’s capital stock and/or in its controlled companies’ capital stock); (ii) cancellation of the Company’s registration as a publicly-held company with the Brazilian Securities and Exchange Commission – CVM; (iii) discontinuity of the Level 2 differentiated corporate governance practices (delisting from BOVESPA Level 2); and (iv) selection of the specialized company, within those indicated by the Board of Directors, responsible for preparing a economic evaluation report of the Company’s share value, for the purposes of the public offerings dealt with in the Chapter VIII and Chapter IX of these Bylaws. Sole Paragraph – The election of the institution or specialized company referred to in item (iv) of this Article 9 is the private incumbency of the general meeting, as from the presentation, by the Board of Directors, of a three-name list, and the respective resolution, not computing the blank votes, and each share regardless of type and class shall be entitled to one vote, shall be taken by the majority vote of the shareholders representing the outstanding shares issued by the Company and attending this resolution, which if instated in first call shall rely on the attendance of shareholders representing, at least, 20% (twenty percent) of the total outstanding shares, or if instated in second call may rely on the attendance of any number of shareholders representing the outstanding shares. For the purposes of the resolution provided for by in this sole paragraph, outstanding shares are those issued by the Company, except for those held by the controlling shareholder, by persons bound to the controlling shareholder, by the Company's Management, as well as treasury shares. 3 CHAPTER IV – MANAGEMENT OF THE COMPANY Art. 10 – The Company shall be managed by a Board of Directors and a Board of Executive Officers. Paragraph 1 – The managers are invested in office by means of the instruments drawn up in the Book of the Minutes of the Board of Directors or the Board of Executive Officers’ Meetings, as the case may be, with their declarations that: (i) they took cognizance of the shareholders’ agreements duly registered at the Company’s headquarters, referred to in the Article 38 of these Bylaws, and (ii) they undertake to comply with their full content. Paragraph 2 – The investiture of the managers shall be conditional upon the previous subscription of the Instrument of Agreement of the Managers mentioned in the BOVESPA Level 2 Rules. Paragraph 3 – The General Meeting shall determine the global amount of the managers’ compensation, which shall be distributed in compliance with the provisions in the Article 15, item V, of these Bylaws. Art. 11 – The Board of Directors shall be composed of, at least, 9 (nine) and at most 12 (twelve) sitting members and equal number of alternate members, and at least 20% (twenty percent) of its members shall be Independent Members, as provided for by the Level 2 Regulation, all shareholders, elected by the General Meeting and dismissed by it at any time, for a common term of office of 1 (one) year, reelection being permitted. Sole Paragraph – The members of the Board of Directors shall be invested in office upon signing of the respective instrument, drawn up in the Company’s records. Art. 12 – The Board of Directors shall have a Chairman, who shall be elected by the majority of votes of its members immediately after his investiture. Sole Paragraph – The replacement of the Chairman of the Board of Directors shall comply with the same criteria set forth for his election, under the terms of the caput of this Article. Article 13 – The Board of Directors shall meet, ordinarily, at least once in every quarter and, extraordinarily, whenever necessary, at the call of any of its members by letter, telegram, fax or in person, at least 5 (five) days in advance. Art. 14 – The Board of Directors shall be convened, shall function and resolve validly by the favorable vote of the majority of its elected members. Sole Paragraph – The decisions of the Board of Directors shall be set out in Minutes, which shall be signed by all attending members. Art. 15 – It is incumbent upon the Board of Directors to: I – determine the general guidance of the Company’s business, by approving the basic guidelines, policy and objectives for all the main operating areas of the Company and its controlled companies; 4 II – approve the business plans of the Company and its controlled companies, the annual budgets, investment plans, covering all the expansion programs of the Company and its controlled companies, financial policy and plans, as well as rules concerning indebtedness level and other commitments related to indebtedness and the Company, including conditions for contracting new debt and the hedge policy adopted by the Company; III – elect and dismiss the Company’s Officers and establish their duties; IV – supervise the Officers’ management, examine, at any time, the Company’s books and documents, request information on existing contracts or contracts about to be executed, and on any other acts; V – attribute, at the global amount of the compensation established by the General Meeting, the monthly fees to each one of the members of Company’s Management; VI – attribute to Management’s members their profit sharing installment determined in balance sheets drawn up by the Company, including interim ones, in compliance with the limitations and statutory and legal provisions; VII – give its opinion on Management’s report and the Board of Executive Officers’ accounts and authorize the interim dividend distribution and, whether dividends are distributed based on an interim balance sheet, establish the profit sharing the managers shall be entitled to; VIII – choose and dismiss the independent auditors; IX – call a General Meeting when deemed convenient or by legal or statutory requirement; X – set forth the vote to be cast by the Company at the General Meetings and previously approve amendments to the articles of association of the Companies in which it participates as a partner, Shareholder or Quotaholder, inclusively approving the choice of the managers of controlled or associated companies to be elected with the vote of the Company’s representatives, always complying with the provision in the sole paragraph of the previous Article; XI – submit to the General Meeting’s provision the proposal for amendments to these Bylaws; XII – determine the general criterion for remuneration of management and senior management employees (understood as superintendents or equivalent management positions) of company in which the Company has made an investment or the Companies directly or indirectly controlled by the Company; XIII – set forth the compensation and benefit policy (including indirect benefits, profit and/or sales sharing) of the managers and employees in general of the Corporation in which the Company has made an investment or the Companies directly or indirectly controlled by the Company, or associated to its controlled companies, in compliance with the provisions in the existing agreements; 5 XIV – make decisions relating to the investment policies of the Company and the Corporations in which the Company has made an investment or the Companies directly or indirectly controlled by the Company or associated to its controlled companies; XV – decide about the capital structure of the Company and the Corporations in which the Company has made an investment or the Companies directly or indirectly controlled by the Company, or associated to it or its controlled companies; XVI – choose the principal executive of the Company and the Corporations in which the Company has made investments or the Companies directly or indirectly controlled by the Company, or associated to it or to its controlled companies; XVII – designate one of the members of the Board of Executive Officers to represent the Company in acts and transactions in Brazil or abroad, or authorize an attorney-in-fact to be constituted only for the practice of specific act, and the minutes containing the resolution of the Board shall be filed with the Trade Board, whether necessary; XVIII – authorize the acquisition of shares issued by the Company itself, for purposes of cancellation or permanence in treasury and subsequent disposal, in compliance with the pertinent legal provisions; XIX – approve the issuance of simple debentures, not convertible into shares and with no real security; XX – define and present to the General Meeting the list of three firms specialized in economic valuation of companies, for the preparation of the evaluation report of the Company’s shares by the economic value referred to in the Article 33 of these Bylaws; XXI – approve the execution of agreements amongst the Company and the controlling shareholder, directly or indirectly controlled or controlling parts of the controlling shareholders; XXII – approve the contracting policy involving the controlling shareholder, directly or indirectly controlled or controlling parts of the controlling shareholder; XXIII – approve the execution, by the Company, of content and programming agreements, as well as the maintenance and renewal of such agreements. XXIV – approve the execution, by the Company, of telecommunications service agreements in Brazil or abroad, as well as the maintenance and renewal of such agreements. Art. 16 – The Board of Executive Officers shall be composed of no fewer than 3 (three) and no more than 4 (four) Officers, shareholders or not, domiciled in Brazil, elected by the Board of Directors and dismissed by it at any time, one of whom shall be the General officer, one the Financial Officer, one Operation Officer and one Officer without an specific designation, whose title and functions shall be defined by the Board of Directors at the time of his/her election. All officers shall have a term of office of 2 (two) years and may be reelected. Paragraph 1 – The attributions of the Officers shall be specified by the Board of Directors, which shall also set forth the fixed compensation of each member of the Board of Executive Officers and shall distribute, when applicable, the profit sharing determined by the General Meeting. 6 Paragraph 2 – In the event of a vacancy in the position of Officer, or incapacity of the sitting member, the Board of Directors shall elect the new Officer or designate his/her alternate member, determining, in any case, his/her term of office. Paragraph 3 – It is incumbent upon the Board of Executive Officers to exercise the attributions that the Law, the Bylaws and the Board of Directors confer upon them for the practice of the acts necessary to the Company’s regular operation. Paragraph 4 – The terms of office shall always be signed by 2 (two) Officers and granted for specific purposes or by a defined term, not exceeding one year, except those comprising the powers of the clause ad judicia. Paragraph 5 – The Board of Executive Officers shall meet whenever necessary, but at least once every month, and the call is incumbent upon the General Officer, who shall also chair the meeting. Paragraph 6 – The meeting shall be convened with the attendance of Officers representing the majority of members of the Board of Directors. Paragraph 7 – The minutes of the meetings and the resolutions of the Board of Directors shall be drawn up in the Company’s records. Paragraph 8 – The Board of Executive Officers shall have powers to resolve on the issuance, by the Company, of Promissory Notes (commercial papers), to be traded in Brazil or abroad. Art. 17 – It is specifically incumbent upon the: I – General Officer a) to submit to the approval of the Board of Directors working plans, annual budgets, investment plans and new expansion programs of the Company and its controlled companies and cause them to be carried out in the terms approved; b) to formulate the Company’s strategies and guidelines, as well as to set forth criteria for the execution of the resolutions of the General Meeting and the Board of Directors , with the participation of the other Officers; c) to supervise all the Company’s activities; d) to coordinate and supervise the activities of the Board of Executive Officers, calling and chairing its meetings; e) to exercise the other specific attributions conferred upon him/her by the Board of Directors. II – Operation Officer: a) to conduct and manage all the Company’s operating activities with the other Officers’ collaboration; 7 b) to formulate, jointly with the General Officer, the Company’s operating strategies and guidelines; c) to exercise the other specific attributions conferred upon him/her by the Board of Directors; d) to replace the General Officer in his/her absences or temporary impediments. Art. 18 – It is incumbent upon the other Officers the specific attributions conferred upon them by the Board of Directors. Art. 19 – All acts that create responsibility for the Company, or release third parties from obligations to the Company, shall be valid only if: I) signed by two members of the Board of Officers; II) jointly signed by one member of the Board of Executive Officers and one attorney-in-fact of the Company;
